Case: 1:18-cv-05369 Document #: 191 Filed: 09/17/20 Page 1 of 1 PageID #:4335

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 17, 2020:


         MINUTE entry before the Honorable Jeffrey Cummings: By agreement of the
parties, the Court schedules a second video settlement conference for 10/2/20 at 2:30 p.m.
In advance of the settlement conference, counsel for the parties are directed to continue to
try to resolve their remaining differences. The parties are ordered to submit a joint status
report regarding the status of their settlement negotiations by 9/30/20 to the Court's
settlement correspondence e−mail address
(Settlement_Correspondence_Cummings@ilnd.usco urts.gov). The parties will receive the
instructions for participation in the remote settlement conference by separate e−mail.
Mailed notice(cc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
